  Case 7:20-mj-00059-RSB Document 1-1 Filed 05/27/20 Page 1 of 4 Pageid#: 2




    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


       I, Sean P. McCafferty, Postal Inspector, United States Postal Inspection Service, having

been duly sworn under oath, state as follows:

       1.      I am a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) currently assigned to the Roanoke Domicile. I am a “Federal law enforcement

officer” within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure, that

is, a federal law enforcement agent engaged in enforcing criminal laws and authorized to request

a search warrant. I have received formal training in conducting criminal investigations into drug

trafficking and money laundering organizations that utilize the United States Postal Service

(“USPS”). During my tenure as a Postal Inspector, I have conducted and participated in

numerous investigations of criminal activity that have violated both state and federal law.

       2.      I know based on training and experience that the U.S. Mail is often used by drug

trafficking organizations to transport controlled substances and proceeds from the sale of

controlled substances. I know based on training and experience that USPS Priority Mail and

Priority Mail Express are commonly used to transport controlled substances, and drug trafficking

proceeds, because drug traffickers can track parcels, control dispatch times and locations, and

have a guarantee of delivery in one to three days.

       3.      This affidavit is submitted in support of an application for a search warrant of a

USPS Priority Mail parcel bearing tracking number “9505 5156 3341 0142 3433 94” for

controlled substances and/or the proceeds from drug trafficking. The parcel is described as

follows:




                                                 1
  Case 7:20-mj-00059-RSB Document 1-1 Filed 05/27/20 Page 2 of 4 Pageid#: 3




            a. Addressee: David Deaton, 808 Deaton St., Danville, VA 24541
            b. Return Address: Dennis Deaton, 5316 Woodhaven Rd., Roanoke, VA 24019
            c. Postage Affixed: Origin: 90012, Postage: $21.10, Date: 5/21/20
            d. Tracking Number: 9505 5156 3341 0142 3433 94 (hereafter referred to as Parcel
               #1)
            e. Description: USPS Priority Mail Large Flat Rate Box 12 ¼” x 12 ¼” x 6”
            f. Weight: 9 pounds 4.2 ounces

       4.      I obtained Parcel #1 on May 26, 2020 upon being alerted it was in the mail

stream. Parcel #1 is a white Priority Mail Large Flat Rate Box that was mailed from Los

Angeles, California on May 21, 2020 and lists a return address in Roanoke, Virginia. Southern

California is a known source area for controlled substances shipped through the USPS into the

Western District of Virginia. Moreover, Parcel #1 appears to have a hard inner container based

on the weight and sound of the parcel when it is moved. Based on your Affiant’s training and

experience, it is common for drug traffickers to utilize inner containers or hard packing materials

to conceal both controlled substances and bulk currency from detection by law enforcement. A

photograph of Parcel #1 is attached as Exhibit #1.

       5.      A search of postal records revealed one (1) prior USPS Priority Mail parcel

mailed on March 25, 2020, weighing approximately three (3) pounds, from Los Angeles,

California to 808 Deaton Street, Danville, Virginia 24541. Additionally, this particular parcel

listed the sender name as “Frank Levers” and the recipient name as “Dave Levers.” A search of

postal and law enforcement databases revealed there is no one with the surname Levers,

presently or historically, associated to 808 Deaton Street, Danville, Virginia 24541.

       6.      I made inquiries via CLEAR, an electronic database that has proven reliable in

previous investigations in determining the legitimacy of name, address, and phone number


                                                2
  Case 7:20-mj-00059-RSB Document 1-1 Filed 05/27/20 Page 3 of 4 Pageid#: 4




information.   The return address, 5316 Woodhaven Road, Roanoke, Virginia 24019, is a

fictitious address based on law enforcement and postal database inquiries. Furthermore, the

listed sender name, “Dennis Deaton”, was unable to be associated with any address in Roanoke,

VA. The name of the addressee “David Deaton” was not able to be associated to 808 Deaton

Street, Danville, Virginia 24541. It is a common tactic among drug traffickers using the U.S.

Mail to list the same surname for both the return and destination address in an attempt to make

the parcel appear to have been sent by a family member.

       7.      On May 26, 2020, your affiant requested a narcotic detection canine from the

Virginia State Police (VSP).        Trooper Fridley, and his narcotic detection canine, “Ares,”

responded to the USPS Roanoke Processing and Distribution Center located at 419 Rutherford

Ave NE, Roanoke, Virginia 24022. Parcel #1 was placed in a blind parcel lineup and subjected

to an exterior search by Canine “Ares.” Trooper Fridley advised your affiant that Canine “Ares”

positively alerted to Parcel #1 at approximately 11:25 am. According to Trooper Fridley, this

positive alert meant Canine “Ares” detected the odor of an illegal drug emanating from Parcel

#1. A supporting affidavit of the narcotics detection training completed by Trooper Fridley and

Canine “Ares” is provided as Exhibit #2.

       8.      At this time, Parcel #1 is located at the USPIS-Roanoke Domicile in the Western

District of Virginia.   The parcel has been maintained unopened, in my custody, pending

application for a search warrant.

       9.      Based on the facts set forth in this affidavit, I respectfully submit that probable

cause exists to believe that the USPS Priority Mail parcel bearing tracking number “9505 5156

3341 0142 3433 94,” addressed to “David Deaton, 808 Deaton St., Danville, VA 24541,” bearing



                                                 3
  Case 7:20-mj-00059-RSB Document 1-1 Filed 05/27/20 Page 4 of 4 Pageid#: 5




a return address of “Dennis Deaton, 5316 Woodhaven Rd., Roanoke, VA 24019,” contains

controlled substances, and/or the proceeds which are evidence thereof, and/or contraband, in

violation of Title 21, United States Code, Sections 841(a)(1) and 843(b).



                                                    _________________________
                                                    _________________________________
                                                    Sean P. McCafferty
                                                    Postal Inspector, USPIS


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
reliable electronic means; specifically, by telephone, on the _____
                                                               WK day of May, 2020.



R  obert S. Ballou
_____________________________________
The Honorable Robert S. Ballou
United States Magistrate Judge
Western District of Virginia




                                                4
